DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/30/2019, 10/14/2019, 2/28/2020, 7/6/2020, 8/21/2020, 3/11/2021, and 9/23/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “measuring a tip clearance between a recoater blade and a build plane using a sensing device” and “adjusting the tip clearance by moving the recoater blade along a build direction relative to a support beam using a blade repositioning mechanism”. These limitations, as drafted, are a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps or function from practically being performed in the mind. For 
This judicial exception is not integrated into a practical application because the included additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crear et al. [Crear] (US PGPub 2018/0348367).

As to claim 1
Crear discloses an additive manufacturing machine (additive manufacturing system 100, see Figs. 1-7) defining a vertical direction, the additive manufacturing machine comprising: 
a build platform (build platform 102, see Figs. 1-7) being movable along a build direction (direction D, see Figs. 1-6) for supporting a powder bed defining a build plane (build plate 112, see Figs. 1-7); 
a powder supply assembly (powder material reservoir tank 122, see Figs. 1-6) for providing additive powder (powder material) above the build plane (see paragraph 0031, lines 1-6); and 
a recoating assembly (recoater device 120, see Figs. 1-7) for spreading a layer of additive powder over the powder bed, the recoating assembly comprising: 
a support beam (track system 128, see Figs. 1-6) being movable along a recoater direction substantially parallel to the build plane (see paragraph 0033, lines 6-9); 
a recoater blade (blade 124, see Figs. 1-7) movably coupled to the support beam; 
a sensing device (measurement device 140, see Figs. 1-6) for measuring a tip clearance between the recoater blade and the build plane (distance between blade and a reference surface; see paragraph 0043, lines 9-11); and 
As to claim 2
Crear discloses the additive manufacturing machine of claim 1, wherein the support beam is fixed along the vertical direction by a gantry system (see structure including tracking system 128 and actuators 130, Figs. 1-6). As to claim 3
Crear discloses the additive manufacturing machine of claim 1, wherein the blade positioning mechanism comprises: 
one or more linear actuators, pneumatic actuators, piezoelectric actuators, or hydraulic actuators (see paragraph 0034, lines 17-19). As to claim 6
Crear discloses the additive manufacturing machine of claim 1, wherein the blade positioning mechanism comprises: 
a first actuator (actuator 130 on the left; see Figs. 1-6) operably coupled to the recoater blade proximate a first end of the recoater blade; and 
a second actuator (actuator 130 on the right; see Figs. 1-6) operably coupled to the recoater blade proximate a second end of the recoater blade (see paragraph 0055). As to claim 7
Crear discloses the additive manufacturing machine of claim 1, wherein the blade positioning mechanism controls both a height of the recoater blade along the vertical direction and a blade angle of the recoater blade relative to the build plane (see paragraph 0055). As to claim 8
Crear discloses the additive manufacturing machine of claim 1, wherein the sensing device comprises an optical sensor (see paragraph 0044, lines 1-5 and lines 16-20). As to claim 9
Crear discloses the additive manufacturing machine of claim 1, wherein the sensing device comprises an acoustic sensor (see paragraph 0044, lines 1-5 and lines 16-20). As to claim 10
Crear discloses the additive manufacturing machine of claim 1, wherein the sensing device comprises a plurality of sensors spaced apart along a length of the recoater blade (see measurement devices 140, Figs. 1-6; each disposed along the blade 124). As to claim 11
Crear discloses the additive manufacturing machine of claim 1, wherein the sensing devices are configured for monitoring the tip clearance as the support beam moves along the recoater direction (see paragraph 0044, lines 1-5; also see Figs. 1-6). As to claim 12
Crear discloses a method of operating a recoating assembly (recoater device 120, see Figs. 1-7) of an additive manufacturing machine (additive manufacturing system 100, see Figs. 1-7), the method comprising: 
measuring a tip clearance between a recoater blade and a build plane (distance between blade and a reference surface; see paragraph 0043, lines 9-11) using a sensing device (measurement device 140, see Figs. 1-6); and 
adjusting the tip clearance by moving the recoater blade along a build direction (direction D, see Figs. 1-6) relative to a support beam (track system 128, see Figs. 1-6) using a blade positioning mechanism (actuators 130, see Figs. 1-7) (see paragraph 0035, lines 1-6 and paragraph 0042, lines 3-17). As to claim 13
Crear discloses the method of claim 12, wherein adjusting the tip clearance comprises: 

adjusting the tip clearance as the recoater blade moves along the build direction to decrease a difference between a measured tip clearance and a desired tip clearance (see paragraph 0006, lines 12-18). As to claim 14
Crear discloses the method of claim 12, wherein measuring the tip clearance comprises: 
obtaining a first tip clearance at a first location along a length of the recoater blade (see measurement devices 140, Figs. 1-6; each disposed along the blade 124); and 
obtaining a second tip clearance at a second location along the length of the recoater blade, and wherein adjusting the tip clearance comprises changing a blade angle of the recoater blade relative to the build plane (see paragraph 0044, lines 1-5; also see Figs. 1-6). As to claim 15
Crear discloses the method of claim 12, wherein adjusting the tip clearance comprises: 
on the left; see Figs. 1-6) that is operably coupled to the recoater blade proximate a first end of the recoater blade; and 
selectively operating a second actuator (actuator 130 on the right; see Figs. 1-6) that is operably coupled to the recoater blade proximate a second end of the recoater blade (see paragraph 0055). As to claim 16
Crear discloses the method of claim 12, wherein measuring the tip clearance comprises: 
measuring the tip clearance at a plurality of locations along a length of the recoater blade using a plurality of sensors (see measurement devices 140, Figs. 1-6; each disposed along the blade 124). As to claim 17
Crear discloses the method of claim 16, further comprising: 
determining that the recoater blade or a build platform has warped using the plurality of sensors (see paragraph 0049, lines 9-17). As to claim 18
Crear discloses the method of claim 12, further comprising: 
measuring the tip clearance as the support beam moves along a recoater direction (see paragraph 0044, lines 1-5; also see Figs. 1-6); 

adjusting the tip clearance by moving the recoater blade to maintain a constant tip clearance along the recoater direction (see paragraph 0042, lines 11-17). As to claim 19
Crear discloses the method of claim 12, wherein the sensing device comprises an optical sensor or an acoustic sensor (see paragraph 0044, lines 1-5 and lines 16-20). As to claim 20
Crear discloses the method of claim 12, wherein the blade positioning mechanism comprises: 
one or more linear actuators, pneumatic actuators, piezoelectric actuators, or hydraulic actuators (see paragraph 0034, lines 17-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0348367) in view of Wahlstrom (US PGPub 2007/0074659).

As to claim 4
Crear discloses the additive manufacturing machine as cited in claim 1; however, Crear fails to specifically disclose the additive manufacturing machine wherein the blade positioning mechanism comprises: 
a motor operably coupled to the recoater blade for adjusting the tip clearance between a blade tip and the build plane. 
Wahlstrom discloses an additive manufacturing machine (stereolithography apparatus; see paragraph 0051, lines 1-2) comprising a blade positioning mechanism (elevator lift plate 82, see Fig. 10) comprising:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s invention with Wahlstrom’s in order to implement a motor to lift and lower Crear’s blade 124, since doing so would help keep the two ends of the recoater blade the same distance from the resin/material surface (see Wahlstrom paragraph 0064, lines 16-17).
As to claim 5
Wahlstrom discloses the additive manufacturing machine of claim 4, wherein the blade positioning mechanism further comprises: 
a height tuning bolt (lift screw 85, see Fig. 10) that is rotatable for adjusting the tip clearance between the blade tip and the build plane (see paragraph 0057, lines 1-12); and 
a drive belt (cable drives; see paragraph 0060, line 7) operably coupling the motor to the height tuning bolt (see paragraph 0060, lines 7-10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115